Name: COMMISSION REGULATION (EC) No 1096/95 of 15 May 1995 determining the percentage of quantities covered by applications for advance fixing of refunds on beef and veal which may be accepted
 Type: Regulation
 Subject Matter: trade policy;  international trade;  agricultural policy;  tariff policy;  animal product
 Date Published: nan

 16. 5. 95 EN Official Journal of the European Communities No L 109/35 COMMISSION REGULATION (EC) No 1096/95 of 15 May 1995 determining the percentage of quantities covered by applications for advance fixing of refunds on beef and veal which may be accepted June 1995 pursuant to Commission Regulation (EC) No 974/95 on certain transitional measures required to implement the Uruguay Round Agricultural Agree ­ ment f) ; Whereas the quantity covered by applications for the advance fixing of refunds submitted on 9, 10 and 11 May 1995 is greater than that normally disposed of and whereas the percentage of the quantities requested which may be accepted should therefore be fixed pursuant to Regulation (EC) No 974/95, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the first sub ­ paragraph of Article 5 (4) thereof, Having regard to Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EC) No 1084/94 (*), and in particular Article 8a (2) thereof, Whereas Regulation (EEC) No 2377/80 provides for measures to ensure compliance with the limit on quanti ­ ties covered by advance-fixing certificates valid beyond 30 HAS ADOPTED THIS REGULATION : Article 1 Applications for advance fixing of refunds submitted pursuant to Article 1 of Regulation (EC) No 974/95 on 9, 10 and 11 May 1995 shall be accepted in respect of 76,84 % of the quantities requested. Article 2 This Regulation shall enter into force on 16 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1995, p. 2. f) OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16. (0 OJ No L 241 , 13. 9. 1980, p. 5. (4) OJ No L 120, 11 . 5. 1994, p. 30. 0 OJ No L 97, 29. 4. 1995, p. 66.